DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brad Lawrence on 8/23/22.
The application has been amended as follows:
	Claim 3, lines 3-4 delete “, preferably dependent on the temperature and/or pressure of the exhaust air”.

Allowable Subject Matter
Claims 1-3, 5 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show every single detail of claim 1 and specifically “wherein a mixer is provided between the main heat exchanger cooling fluid outlet and the primary heat exchanger cooling fluid inlet to mix RAM air with air exiting the main heat exchanger and entering the primary heat exchanger”.
The closest prior art of record Bammann et al. US 10,457,399 B2  teaches An aircraft environmental control system comprising: a fresh air input and a RAM air input; heat exchanger means for receiving fresh air from the fresh air input and RAM air from the RAM air input and using the RAM air to cool the fresh air, and a connection that provides   the cooled fresh air to an interior of the aircraft; and a turbine that feeds   back exhaust air emitted from the interior of the aircraft to combine with the RAM air to further cool the fresh air,  wherein the heat exchanger means comprises a main heat exchanger and a primary heat exchanger; wherein the main heat exchanger comprises: a main heat exchanger cooling fluid inlet; a main heat exchanger cooling fluid outlet; and a main heat exchanger fresh air inlet, the cooling fluid working to cool fresh air in the main heat exchanger; wherein the primary heat exchanger comprises: a primary heat exchanger cooling fluid inlet; a primary heat exchanger fresh air inlet; and a conditioned air outlet; the system further comprising a controller to control, in a first condition, flow of the exhaust air to the main heat exchanger cooling fluid inlet and flow of the RAM air to mix with fluid from the main heat exchanger cooling fluid outlet to be provided to the primary heat exchanger cooling fluid inlet and, in a second condition, flow of the RAM air to the main heat exchanger cooling fluid inlet,  however the configuration is different and patentably distinct from the wherein a mixer is provided between the main heat exchanger cooling fluid outlet and the primary heat exchanger cooling fluid inlet to mix RAM air with air exiting the main heat exchanger and entering the primary heat exchanger.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763